Citation Nr: 0504101	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 until March 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in December 2003.  
At that time, a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

The competent evidence of record does not reveal that the 
veteran's currently diagnosed cardiovascular disability is 
proximately due, to or the result of, service or service-
connected disability.


CONCLUSION OF LAW

A cardiovascular disability is not proximately due to or the 
result of service-connected degenerative changes of the spine 
or depression, and was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in January 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, sufficient VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, statements from the veteran in 
support of his claim are associated with the claims folder.  
Finally, internet medical articles are of record.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record to ascertain whether any evidence is outstanding.  In 
this regard, references to February 1992 treatment at 
Wilburton Hospital have been found.  The claims file does not 
appear to contain such records.  However, an August 1992 
discharge summary from Saint Francis Hospital essentially 
provides the relevant details as to the February 1992 
treatment.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

 "Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service- connected 
disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).



Procedural background

In August 1979, the veteran was awarded service connection 
for degenerative changes of the lumbar spine.  He was also 
awarded a separate grant of service connection for 
degenerative changes of the thoracic spine at that time.  
Both disabilities were evaluated as 10 percent disabling.  

In August 1994, the veteran raised a claim of entitlement to 
service connection for a heart condition as secondary to his 
service-connected back disabilities.  That claim was denied 
by the RO in an April 1995 rating decision.  The veteran was 
provided notice of that determination and his appellate 
rights by a letter issued that same month.  The veteran did 
not appeal the determination and it became final.  See 38 
U.S.C.A. § 7105.    

Thereafter, in July 1998, the veteran again raised a claim of 
entitlement to service connection for a heart condition as 
secondary to his service-connected back disabilities.  That 
claim was denied by the RO in a rating decision dated later 
that same month.  The veteran was provided notice of that 
determination and his appellate rights by a letter issued in 
August 1998.  The veteran did not appeal the determination 
and it became final.  38 U.S.C.A. § 7105.  

In November 2000, the veteran again sought service connection 
for a heart condition, as secondary to his service-connected 
back disabilities.  This claim was denied on the merits in an 
August 2001 rating decision.  The veteran disagreed with that 
determination and initiated an appeal that was ultimately 
perfected in June 2002.  The matter then came before the 
Board in December 2003.

Due to the finality of the April 1995 and July 1998 RO 
decisions, the Board characterized the issue on appeal as 
whether new and material evidence had been received to reopen 
a claim of entitlement to secondary service connection for a 
heart condition.  It was decided that new and material 
evidence had indeed been presented and the claim was thus 
reopened.  The Board then remanded the issue for a medical 
opinion.  Such opinion having since been obtained, the matter 
is ready for appellate review.  

Factual background

The veteran's service medical records do not reveal any 
complaints or treatment for a cardiovascular disability.  His 
separation examination in March 1979 showed a normal 
cardiovascular system.  

Following discharge from active duty in March 1979, the 
medical evidence next shows that, in February 1992, the 
veteran experienced severe precordial chest pain radiating to 
his right arm.  He was hospitalized at Wilburton Hospital and 
left against medical advice when his father died.  

After leaving Wilburton hospital, the veteran noticed 
shortness of breath with exertion, as well as generalized 
weakness.  He had no further chest pain.  

The evidence next shows that in August 1992, the veteran had 
an abnormal echocardiogram suggesting a previous inferior-
posterior myocardial infarction.  Also in August 1992, the 
veteran could not achieve his target heart rate in a stress 
test.  After further evaluation, he was diagnosed with 
arteriosclerotic cardiovascular disease, coronary artery 
disease and a previous myocardial infarction.  A left heart 
catheterization and selective coronary angiography were 
performed.  The discharge summary indicated that the veteran 
was a smoker.  On discharge he was to follow a cholesterol 
and salt restricted diet.

The veteran underwent a VA examination in February 1995.  He 
complained of episodic chest pain.  The pain was brought on 
by exertion, and also by anxiety and stress.  X-rays taken in 
conjunction with the examination were normal.  An 
echocardiogram showed a normal sinus rhythm with ST changes 
and possible inferior ischemia.  The examination report noted 
that the veteran had a long history of cigarette smoking.  
The veteran smoked approximately 1 to 2 packs per day for 
over 20 years.  The examiner offered his opinion that the 
veteran's heart attack and coronary artery disease were due 
to his long smoking history and hypertension.  It was further 
stated that the veteran's heart attack was not related to his 
back injuries.

In 1997 the veteran underwent a coronary artery bypass graft.

In a June 1998 letter, A. T. R., M.D., stated that the 
veteran was under routine use of narcotics to alleviate his 
low back pain.  A. T. R. commented that, "apparently" the 
lack of exercise, tobacco dependency, hyperlipidemia and 
stress factors all contributed to the development of the 
veteran's heart disease.

In a July 1998 letter, R. F. S., D.O., indicated that he had 
been treating the veteran for 4 years for chronic back pain.  
It was noted that the veteran was taking narcotics on a 
chronic basis to manage his pain.  R. F. S. further noted 
that the veteran's back problems prevented him from 
exercising.  The physician opined that the veteran's chronic 
pain was an "added factor" in contributing to the veteran's 
atherosclerotic cardiovascular disease.  

In medical texts received by the RO in October 2000, it was 
indicated that stress and use of drugs were risk factors in 
the development of heart disease.  

Upon VA examination in April 2001, it was noted that the 
veteran was using a Morphine pump for control of his back 
pain.  He was noted to have severe limitations as a result of 
his service-connected back disabilities.  Regarding his 
heart, the diagnosis was atherosclerotic cardiac disease.

In a July 2001 VA examination addendum, the VA examiner 
stated that the veteran's heart disease was not due to his 
lumbar spine condition or his depression.  No rationale was 
provided.

Treatment records dated in 2002 and 2003 from the St. Edward 
Mercy Medical Center reveal further care for a heart 
condition.  A left heart catheterization was performed in 
November 2002.  Another stress test was performed in May 
2003, with abnormal results.  A September 2003 admission 
report indicated that the veteran continued to smoke 
approximately one pack of cigarettes per day.  

In a February 2004 VA examination addendum, it was noted that 
the veteran had a history of hypertension and hyperlipidemia.  
Both of the veteran's parents died of heart attacks.  
Following objective examination, the diagnosis was coronary 
artery disease status post coronary artery bypass graft and 
stent placement, stable on medication.  

The VA examination in February 2004 indicated that the 
veteran had risk factors for heart disease, to include 
hypertension, hyperlipidemia, chronic tobacco smoking and a 
positive family history of coronary artery disease and 
myocardial infarction.    The examiner opined that the 
veteran's heart condition was less likely related to his 
lower back disability than it was to the risk factors 
discussed above.  It was further noted that the veteran was 
able to ambulate without assistive devices during the 
examination.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), atherosclerotic 
cardiovascular disease is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of cardiovascular 
disease within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.  Service medical 
records are negative for any complaints or findings of a 
cardiovascular abnormality, and the record does not contain 
any competent medical evidence which relates the current 
cardiovascular disability to service.  As such, the 
preponderance of the evidence is against service connection 
on a direct incurrence basis.  

In essence, the veteran is claiming that his currently 
diagnosed cardiovascular disability is secondary to his 
service-connected degenerative changes of the spine and to 
his service-connected depression.  He explained that his low 
back disability required chronic use of narcotics and 
prevented him from exercising.  His chronic pain also caused 
stress.  The veteran then provided internet medical articles 
listing drugs, stress and lack of exercise as risk factors in 
the development of heart disease.  Depression was also noted 
to have an impact on cardiovascular health in these medical 
articles.  

To successfully establish this claim, the evidence of record 
must contain a competent medical opinion of etiology stating 
that it is at least as likely as not that the veteran's 
cardiovascular disability is proximately due to or the result 
of a service-connected disability.  

Here, the evidence contains four statements of etiology, none 
of which satisfy the criteria for secondary service 
connection.  The most favorable statements were letters from 
private physicians dated in June 1998 and July 1998.  
However, the June 1998 correspondence merely cited the 
veteran's stress (brought about by his back pain) as one of 
many factors contributing to his heart disease.  Similarly, 
the July 1998 letter indicated that, because the veteran's 
low back pain required narcotics for relief and precluded 
exercise, it was an "added factor" in the development of 
the veteran's heart disease.  

Other clinical evidence of record concludes that the 
cardiovascular disability was not proximately due to a 
service-connected disability.  Specifically, a VA examiner in 
February 1995 concluded that the veteran's heart attack and 
coronary artery disease were due to his long smoking history 
and hypertension.  Moreover, a VA examiner in February 2004 
arrived at the same conclusion, and also cited a history of 
hyperlipidemia and a positive family history of coronary 
artery disease and myocardial infarction as additional risk 
factors.  The examiner found it more likely than not that the 
veteran's cardiovascular disability was caused by one or more 
of those risk factors rather than by the veteran's service-
connected low back disability.  

The Board finds the opinions reached by VA examiners in 
February 1995 and February 2004 to be highly probative.  In 
both instances, the opinion was provided following a 
comprehensive examination of the veteran.  Moreover, the 
February 2004 examination addendum indicates that the entire 
claims file was reviewed in conjunction with the evaluation.  
Finally, no other competent medical evidence directly refutes 
the opinions reached by the VA examiners in February 1995 and 
February 2004.  

The Board does acknowledge the opinions expressed by the 
veteran himself, in which he clearly attributed his 
cardiovascular disability to his service-connected spine 
disability and depression.  However, the veteran has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to establish the veteran's 
claim of entitlement to service connection for a 
cardiovascular disability as secondary to service-connected 
degenerative changes of the lumbar and thoracic spine and 
depression.  Moreover, as the service medical records fail to 
show any complaints or treatment for a heart condition and as 
the claims file contains no competent evidence attributing 
the veteran's present cardiovascular disability to service, a 
grant of direct service connection is not appropriate here.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a cardiovascular disability is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


